      Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

COOPER/T. SMITH MOORING, CO., INC.,     CIVIL ACTION NO.
CRESCENT TOWING & SALVAGE CO. INC.,
AND SAVANNAH DOCKING PILOTS             DIVISION: | SECTION:
ASSOCIATION, INC.
                                        JUDGE:
VERSUS
                                        MAGISTRATE:
BOUCHARD TRANSPORTATION CO., INC.,
B. NO. 205 CORP., B. NO. 230 CORP.,
B. NO. 240 CORP., B. NO. 265 CORP.,
B. NO. 270 CORP., B. NO. 272 CORP., AND
B. NO. 295. CORP.

                                   VERIFIED COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Plaintiffs, Cooper/T. Smith

Mooring Co., Inc., Crescent Towing & Salvage Co., Inc., and Savannah Docking Pilots

Association, Inc., who, in a cause of breach of maritime contract for providing necessaries and

services to vessels under Rule 9(h) of the federal rules of civil procedure, with respect represents:

                                                 1.

       Plaintiff, Cooper/T. Smith Mooring, Co., Inc. (hereinafter “CTS”) is a corporation

organized and existing under the laws of the State of Louisiana.

                                                 2.

       Plaintiff, Crescent Towing & Salvage Co. Inc. (hereinafter “Crescent”) is a corporation

organized and existing under the laws of the State of Louisiana.

                                                 3.

       Plaintiff, Savannah Docking Pilots Association, Inc. (hereinafter “Savannah” is a

corporation organized under the laws of Georgia.
      Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 2 of 9



                                                4.

       Defendant, Bouchard Transportation Co. Inc. (hereinafter “Bouchard Transportation”) is a

corporation organized and existing under the laws of the state of New York with its principal place

of business in Melville, New York, which contracted to obtain services in the state of Louisiana

and is subject to suit in Louisiana under the Louisiana long arm statute.

                                                5.

       Defendant, B. No. 205 Corp., (hereinafter “205 Corp.”) is a corporation organized under

the laws of the State of Louisiana doing business in the Eastern District of Louisiana.

                                                6.

       Defendant, B. No. 230 Corp., (hereinafter “230 Corp.”) is a corporation organized under

the laws of the State of Louisiana doing business in the Eastern District of Louisiana.

                                                7.

       Defendant, B. No. 240 Corp., (hereinafter “240 Corp.”) is a corporation organized under

the laws of the State of Louisiana doing business in the Eastern District of Louisiana.

                                                8.

       Defendant, B. No. 265 Corp., (hereinafter “265 Corp.”) is a corporation organized under

the laws of the State of Louisiana doing business in the Eastern District of Louisiana.

                                                9.

       Defendant, B. No. 270 Corp., (hereinafter “270 Corp.”) is a corporation organized under

the laws of the State of Louisiana doing business in the Eastern District of Louisiana.

                                                10.

       Defendant, B. No. 272 Corp., (hereinafter “272 Corp.”) is a corporation organized under

the laws of the State of Louisiana doing business in the Eastern District of Louisiana.




                                               -2-
      Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 3 of 9



                                                11.

       Defendant, B. No. 295. Corp. (hereinafter “295 Corp.”) is a corporation organized under

the laws of the State of Louisiana doing business in the Eastern District of Louisiana.

                                                12.

       Barge Bouchard 205 is owned by 205 Corp. and operated by Bouchard Transportation.

                                                13.

       Barge Bouchard 230 is owned by 230 Corp. and operated by Bouchard Transportation.

                                                14.

       Barge Bouchard 240 is owned by 240 Corp. and operated by Bouchard Transportation.

                                                15.

       Barge Bouchard 265 is owned by 265 Corp. and operated by Bouchard Transportation.

                                                16.

       Barge Bouchard 270 is owned by 270 Corp. and operated by Bouchard Transportation.

                                                17.

       Barge Bouchard 272 is owned by 272 Corp. and operated by Bouchard Transportation.

                                                18.

       Barge Bouchard 280 is owned by 280 Corp. and operated by Bouchard Transportation.

                                                19.

       Barge Bouchard 282 is owned by 282 Corp. and operated by Bouchard Transportation.

                                                20.

       Barge Bouchard 295 is owned by 295 Corp. and operated by Bouchard Transportation.

                                                21.

       M/V LINDA LEE BOUCHARD is a tug operated by Bouchard Transportation.




                                               -3-
        Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 4 of 9



                                             22.

        CTS provided line handling services in the amount of $14,115 to Barge Bouchard 205

pursuant to maritime contract with Bouchard Transportation and 205 Corp. which has not been

paid.

                                             23.

        CTS provided line handling services in the amount of $8,570 to Barge Bouchard 230

pursuant to maritime contract with Bouchard Transportation and 230 Corp. which has not been

paid.

                                             24.

        CTS provided line handling services in the amount of $3,945 to Barge Bouchard 240

pursuant to maritime contract with Bouchard Transportation and 240 Corp. which has not been

paid.

                                             25.

        CTS provided line handling services in the amount of $2,300.40 to Barge Bouchard 265

pursuant to maritime contract with Bouchard Transportation and 265 Corp. which has not been

paid.

                                             26.

        CTS provided line handling services in the amount of $3,948.75 to Barge Bouchard 270

pursuant to maritime contract with Bouchard Transportation and 270 Corp. which has not been

paid.




                                            -4-
        Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 5 of 9



                                              27.

        CTS provided line handling services in the amount of $20,443.65 to Barge Bouchard 272

pursuant to maritime contract with Bouchard Transportation and 272 Corp. which has not been

paid.

                                              28.

        Crescent provided tug and towing services in the amount of $19,233.84 to Barge Bouchard

272 pursuant to maritime contract with Bouchard Transportation and 272 Corp. which has not been

paid.

                                              29.

        Crescent provided tug and towing services in the amount of $669.05 to Barge Bouchard

280 pursuant to maritime contract with Bouchard Transportation and 280 Corp. which has not been

paid.

                                              30.

        Crescent provided tug and towing services in the amount of $10,599.80 to Barge Bouchard

282 pursuant to maritime contract with Bouchard Transportation and 282 Corp. which has not been

paid.

                                              31.

        CTS provided line handling services in the amount of $26,095.00 to Barge Bouchard 295

pursuant to maritime contract with Bouchard Transportation and 295 Corp. which has not been

paid.




                                             -5-
      Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 6 of 9



                                                32.

       Crescent provided tug and towing services in the amount of $15,797.00 to M/V LINDA

LEE BOUCHARD pursuant to maritime contract with Bouchard Transportation which has not

been paid.

                                                33.

       Savannah provided pilot services to M/V LINDA LEE in the amount of $705.00 which has

not been paid.

                                                34.

       All of the foregoing are necessaries provided to U.S. Coast Guard documented vessels

under the Federal Maritime Lien Act.

                                                35.

       The forgoing amounts were all invoiced to Bouchard Transportation and more than 30 days

have passed since the day of the invoices for the services due upon receipt. The invoice provides

that if such charges are not paid within 30 days of issuance of the invoice then in addition to the

principal amount, Bouchard Transportation owes to CTS and Crescent interest at either 1.5 percent

per month or the highest legal interest rate allowed by law. Finally, the agreement further provides

that if any invoices are placed in the hands of an attorney for collection, then attorney fees of 25%

are also due CTS and Crescent. Thus, defendants also owe interest and attorney fees on all

amounts for maritime services provided to these vessels.

                                                36.

       The amounts sought are necessaries under the federal maritime lien act. Accordingly, CTS,

Crescent, and Savannah pray for a declaratory judgment recognizing its liens and that such




                                                -6-
       Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 7 of 9



amounts be paid in preference and priority over other creditors pursuant to the general maritime

law.

       As a result of the foregoing, there should be judgment in favor of Cooper/T. Smith

Stevedoring Co., Inc. and against Bouchard Transportation Co., Inc. in the amount of $79,417.80

plus interest and attorney fees as provided in the invoices; and judgment in favor of Crescent

Towing and Salvage Co. and against Bouchard Transportation Co., Inc. in the amount of

$46,299.69 plus interest and attorney fees as provided in the invoices; and judgment in favor of

Savanna Docking Pilots Association, Inc. and against Bouchard Transportation Co., Inc. in the

amount of $705.00 plus interest and attorney fees as provided in the invoices.

       Additionally, there should be further judgment in favor of Cooper/T. Smith Stevedoring

Co. Inc. and against B. No. 205 Corp. in the amount of $14,115.00 plus interest and attorney fees

as provided in the invoices;

       And judgment in favor of Cooper/T. Smith Stevedoring Co., Inc. and against B. No. 230

Corp. in the amount of $8,570.00 plus interest and attorney fees as provided in the invoices;

       And judgment in favor of Cooper/T. Smith Stevedoring Co., Inc. and against B. No. 240

Corp. in the amount of $3,945.00 plus interest and attorney fees as provided in the invoices;

       And judgment in favor of Cooper/T. Smith Stevedoring Co., Inc. and against B. No. 265

Corp. in the amount of $2,300.40 plus interest and attorney fees as provided in the invoices;

       And judgment in favor of Cooper/T. Smith Stevedoring Co., Inc. and against B. No. 270

Corp. in the amount of $3,948.75 plus interest and attorney fees as provided in the invoices;

       And judgment in favor of Cooper/T. Smith Stevedoring Co., Inc. and against B. No. 272

Corp. in the amount of $20,443.65 plus interest and attorney fees as provided in the invoices;




                                               -7-
      Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 8 of 9



       And judgment in favor of Cooper/T. Smith Stevedoring Co., Inc. and against B. No. 295

Corp. in the amount of $26,095.00 plus interest and attorney fees as provided in the invoices;

       Additionally, there should be judgment in favor of Crescent Towing and Salvage Co., Inc.

and against B. No. 272 Corp. in the amount of $19,233.84 plus interest and attorney fees as

provided in the invoices.

       WHEREFORE, Plaintiffs, Cooper/T. Smith Mooring Co., Inc., Crescent Towing &

Salvage Co., Inc., and Savannah Docking Pilots Association, Inc., pray that this Court issue a

summons, and that service be effected in accordance with the service instructions below and that

Defendants be called in to appear and answer the Complaint and after due proceedings, that there

be judgment in favor of Cooper/T. Smith Mooring Co., Inc., Crescent Towing & Salvage Co. Inc.,

and Savannah Docking Pilots Association, Inc. and against all defendants for all amounts due as

specified herein.

                                                      Respectfully submitted,

                                                      SALLEY HITE MERCER & RESOR, LLC

                                                      /s/ Kevin M. Frey
                                                      DAVID M. FLOTTE (#1354)
                                                      MARCELLE P. MOULEDOUX (#30339)
                                                      KEVIN M. FREY (#35133)
                                                      AUSTIN S. GLASCOE (#38236)
                                                      365 Canal Street, Suite 1710
                                                      New Orleans, LA 70130
                                                      Tel.: (504) 566-8800
                                                      Fax: (504) 566-8828
                                                      dflotte@shmrlaw.com
                                                      mmouledoux@shmrlaw.com
                                                      kfrey@shmrlaw.com
                                                      aglascoe@shmrlaw.com

                                                      Counsel for Cooper/T. Smith Mooring Co.,
                                                      Inc., Crescent Towing & Salvage Co., Inc.,
                                                      and Savannah Docking Pilots Association,
                                                      Inc.



                                               -8-
     Case 2:19-cv-14745-GGG-DMD Document 1 Filed 12/23/19 Page 9 of 9



PLEASE SERVE:

1.   Bouchard Transportation Co., Inc.
     under Louisiana Long Arm LSA R.S. 13:3204 through Rule 4, FRCP
     via certified mail upon:
     Morton S. Bouchard III, Chief Executive Officer
     58 South Service Road, Suite 150
     Melville, NY 11747

2.   B. No. 205 Corp.
     through its agent for service
     Northwest Registered Agent, LLC
     201 Rue Beauregard, Ste 202
     Lafayette, LA 70508

3.   B. No. 230 Corp.
     through its agent for service
     Northwest Registered Agent, LLC
     201 Rue Beauregard, Ste 202
     Lafayette, LA 70508

4.   B. No. 240 Corp.
     through its agent for service
     Northwest Registered Agent, LLC
     201 Rue Beauregard, Ste 202
     Lafayette, LA 70508

5.   B. No. 265 Corp.
     through its agent for service
     Northwest Registered Agent, LLC
     201 Rue Beauregard, Ste 202
     Lafayette, LA 70508

6.   B. No. 270 Corp.
     through its agent for service
     Northwest Registered Agent, LLC
     201 Rue Beauregard, Ste 202
     Lafayette, LA 70508

7.   B. No. 295 Corp.
     through its agent for service
     Northwest Registered Agent, LLC
     201 Rue Beauregard, Ste 202
     Lafayette, LA 70508




                                       -9-
